Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 1 of 19 PageID: 8




                      Exhibit A
               Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 2 of 19 PageID: 9

                                                              Case Summary
Case Number: MER L-000261-21
Case Caption: Katz Joshua Vs American Council Of Learned S
Court: Civil Part                                       Venue: Mercer                                Case Initiation Date: 02/04/2021
Case Type: Contract/Commercial Transaction              Case Status: Active                          Jury Demand: 6 Jurors
Case Track: 2                                           Judge: Douglas H Hurd                        Team: 50
Original Discovery End Date:                            Current Discovery End Date:                  # of DED Extensions: 0
Original Arbitration Date:                              Current Arbitration Date:                    # of Arb Adjournments: 0
Original Trial Date:                                    Current Trial Date:                          # of Trial Date Adjournments: 0
Disposition Date:                                       Case Disposition: Open                       Statewide Lien:

Plaintiffs
Joshua Katz
Party Description: Individual                                                                        Attorney Name: Jonathan Stuart Roth
Address Line 1:                                                     Address Line 2:                  Attorney Bar ID: 028012006

City:                             State: NJ                         Zip: 00000                       Phone:

Attorney Email: JROTH@GOLDSTEINLP.COM

Defendants
American Council Oflearned So
Party Description: Business                                                                          Attorney Name:
Address Line 1:                                                     Address Line 2:                  Attorney Bar ID:
City:                             State: NJ                         Zip: 00000                       Phone:
Attorney Email:
Case Actions
Filed Date        Docket Text                                                                  Transaction ID           Entry Date
                  Complaint with Jury Demand for MER-L-000261-21 submitted by ROTH, JONATHAN
02/04/2021        STUART, GOLDSTEIN LAW PARTNERS, LLC on behalf of JOSHUA KATZ against         LCV2021268193            02/04/2021
                  AMERICAN COUNCIL OF LEARNED SO
02/05/2021        TRACK ASSIGNMENT Notice submitted by Case Management                         LCV2021274179            02/05/2021
                  PROOF OF MAILING submitted by ROTH, JONATHAN, STUART of GOLDSTEIN LAW
02/11/2021        PARTNERS, LLC on behalf of JOSHUA KATZ against AMERICAN COUNCIL OF           LCV2021332102            02/11/2021
                  LEARNED SO
     MER-L-000261-21 02/04/2021 12:24:18 PM Pg 1 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 3 of 19 PageID: 10




GOLDSTEIN LAW PARTNERS
Jonathan Roth, Esq.
Attorney ID: 028012006
11 Church Road
Hatfield, PA
(610) 949-0444
jroth@goldsteinlp.com
Attorneys for Plaintiff


JOSHUA KATZ                                  :      SUPERIOR COURT OF NEW JERSEY
                                             :      MERCER COUNTY
                                             :
                      Plaintiff,             :
                                             :      DOCKET NO.:
                      v.                     :
                                             :
AMERICAN COUNCIL OF LEARNED                  :
SOCIETIES                                    :      PLAINTIFF’S COMPLAINT
                                             :
                                             :
                                             :
                      Defendant.             :
                                             :

                                         COMPLAINT

       Plaintiff, Joshua Katz, by and through his undersigned attorneys, by way of complaint

against the Defendant, hereby states as follows:


                                       INTRODUCTION


   1. Plaintiff Joshua Katz sues for breach of contract, breach of the implied covenant of good

       faith and fair dealing, promissory estoppel, and equitable estoppel to recover from the

       American Council of Learned Societies (“ACLS”), which stripped him of his position as

       an ACLS delegate to the Union Académique Internationale (“UAI”) solely because he

       expressed views that, although fully reasonable and protected by ordinary principles of

       academic freedom, offend the ideological sensibilities of some in academia. While ACLS
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 2 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 4 of 19 PageID: 11




      proudly proclaims that it is “committed to fostering diversity,” ACLS in fact cancelled

      Plaintiff’s contract due only to his deviation from a currently fashionable viewpoint, and

      Plaintiff has been damaged as a result.


                                           PARTIES

   2. Plaintiff Joshua Katz is the Cotsen Professor in the Humanities at Princeton University,

      where he is a tenured professor of Classics. Plaintiff resides in Princeton, New Jersey.

   3. Defendant American Council of Learned Societies (“ACLS”) is a 501(c)(3) nonprofit

      organization with a principal place of business at 633 Third Avenue, New York, New

      York.


                               JURISDICTION AND VENUE

   4. Jurisdiction is proper over Defendant because Plaintiff’s claims arise from Defendant’s

      communications and contacts with Plaintiff, a New Jersey resident, concerning his

      contract with Defendant.

   5. Venue is proper pursuant to R. 4:3-2(a) because it lies where the cause of action arose

      and where Plaintiff is a resident.


                                            FACTS


   6. Defendant ACLS is a federation of 75 member organizations, each of which is a

      professional organization for humanities scholars and related social scientists. Its mission

      is to “support scholarship in the humanities and social sciences and to advocate for the

      centrality of the humanities in the modern world.” ACLS represents the United States in

      the UAI, a “global organization of national academies in the fields of the humanities and
        MER-L-000261-21 02/04/2021 12:24:18 PM Pg 3 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 5 of 19 PageID: 12




         social sciences” whose “aims are to initiate, recognize, foster and fund basic long-term

         international research projects.”

   7. ACLS has two delegates who represent the United States at the UAI’s general assembly.

   8.     Although delegates do not receive monetary payments for their service, there is

         significant consideration in the form most important to academic careers: recognition and

         prestige.

   9. Academia is unlike many other professions, where compensation is the primary measure

         of an employee’s success and value in his or her chosen field. Honorary positions such as

         the UAI delegate position play a significant role in the career trajectory of an academic,

         with appointments such as this leading to greater visibility, prestige, and, ultimately, to

         more such opportunities.

   10. For example, Madeline Caviness, who was appointed as an ACLS delegate to the UAI in

         1984 and stepped down last year, ultimately served as the President of the UAI from

         1998 to 2001.

   11. While compensation is not the primary measure of an academic’s success, outside

         appointments and honors also play a significant role in the degree to which an academic

         is valued by – and thus, compensated by – his or her institution.

   12. On February 19, 2020, ACLS President Joy Connolly sent Plaintiff a letter asking him to

         serve as one of ACLS’s two delegates to the UAI.

   13. Connolly’s letter made clear that this would likely be a long-term appointment, noting

         that one of the two former delegates — both of whom stepped down this year — had

         “served as a delegate for over thirty years.”
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 4 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 6 of 19 PageID: 13




   14. Plaintiff followed up with Connolly to inquire about the dates of ACLS and UAI

      meetings and other obligations so that he could “get them on [his] calendar,” as well as

      the calendar of his department chair at Princeton.

   15. On February 20, 2020, Plaintiff wrote to the chair of the Princeton Department of

      Classics, Michael Flower, to inform him of ACLS’s offer and to obtain Flower’s

      approval for Plaintiff to miss time for ACLS and UAI meetings.

   16. Calling the offer a “huge honor,” Flower approved Plaintiff’s request for the necessary

      time off and told Plaintiff he “should accept it if you would like to assume this role.”

   17. On February 21, 2020, Plaintiff wrote to Sandra Bradley, ACLS’s Director of

      Governance and Society Relations, to ask when his official term as a UAI delegate would

      begin.

   18. Sandra Bradley wrote to Plaintiff on February 26, 2020, to inform him that “a July 1

      [start] date would work best.”

   19. On March 9, 2020, Plaintiff sent a letter to Joy Connolly informing her that he was

      “delighted to accept” the offer “to serve as one of ACLS’s delegates to the Union

      Académique Internationale beginning on July 1st.”

   20. Connolly responded by email on March 9, 2020, writing “Excellent news on a dismal and

      anxious day around the world. Thank you, Josh!” Connolly conveyed no requirement that

      Plaintiff conform to any political viewpoint in order to serve, nor did she require Plaintiff

      to pass any ideological litmus test.

   21. As of July 1, 2020, Plaintiff became one of ACLS’s delegates to the UAI by mutual

      meeting of the minds of the parties.
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 5 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 7 of 19 PageID: 14




   22. On July 4, 2020, in the wake of the racial tensions that roiled the country after George

      Floyd’s killing in May 2020, a large group of Princeton faculty submitted a manifesto to

      Princeton’s leadership (the “Faculty Letter”). The Faculty Letter asked the university to

      “take immediate concrete and material steps to openly and publicly acknowledge the way

      that anti-Black racism, and racism of any stripe, continue to thrive on its campus.”

   23. The Faculty Letter contained numerous requests, including extra pay to reward the

      “invisible work” done by faculty of color; the creation of a faculty committee to “oversee

      the investigation and discipline of racist behaviors, incidents, research, and publication”;

      and the issuance of a formal apology to the members of the Black Justice League

      (“BJL”).

   24. The BJL was a by-then defunct student group that had, in 2016-17, engaged in activism

      on campus that Plaintiff believed unfairly targeted, harassed, and sought to intimidate

      students — notably including students of color — who dissented from the group’s views.

   25. On July 8, 2020, Plaintiff published a response in Quillette to the Faculty Letter entitled

      “A Declaration of Independence from a Princeton Professor.”

   26. In his response, Plaintiff explained that while he supported a number of the proposals in

      the Faculty Letter aimed at making Princeton more accessible to underprivileged students

      and underrepresented minorities, he believed that some of the proposals – including

      paying extra salary on the basis of race and creating a committee to discipline allegedly

      “racist” research and publication – “would lead to civil war on campus and erode even

      further public confidence in how elite institutions of higher education operate.”
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 6 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 8 of 19 PageID: 15




   27. Plaintiff also objected to the demand that Princeton apologize to the BJL, which he

      described as “a small local terrorist organization that made life miserable for the many

      (including the many black students) who did not agree with its members’ demands.”

   28. Plaintiff’s characterization of the BJL was based on two things. First, Plaintiff was

      responding to the group’s gross mistreatment of, and attempts to intimidate, a black

      Princeton student who disagreed with the group’s aims. As Plaintiff explained in a

      follow-up to his Quillette article, the group “went after [this individual] with particular

      vigor, verbally vilifying her in public at every possible opportunity, calling her all sorts of

      unsavory epithets and accusing her of ‘performing white supremacy.’” Second, in 2020, a

      former undergraduate who had been an active member of the BJL held an Instagram Live

      “struggle session” in which former BJL members berated and humiliated two students,

      calling for their job offers to be rescinded for expressing views with which group

      members disagreed, and threatening to take steps to make that happen.

   29. The BJL’s cruel harassment of the dissenting student had drawn the attention of the

      Princeton administration: the student expressed her concerns to a Princeton vice president

      who informed her that the BJL’s actions were unacceptable and promised to ensure that

      group members knew such conduct would not be tolerated.

   30. While BJL members never faced discipline for their actions, Plaintiff’s Quillette article –

      in a campus climate where dissenting from the prevailing orthodoxy on issues of group

      identity is treated as blasphemy – prompted widespread calls for Princeton to revoke his

      tenure and terminate his employment.
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 7 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 9 of 19 PageID: 16




   31. To his credit, Princeton president Chris Eisgruber publicly confirmed that Plaintiff’s

      expression was protected by Princeton’s commitment to free speech and could not be

      punished.

   32. On July 14, 2020, the Editorial Board of the Wall Street Journal published an editorial

      about the “speech police at Princeton,” expressing concern that “the cancel culture

      doesn’t need to get [Plaintiff] fired to succeed. It succeeds by making him an outcast in

      his own university, and intimidating into silence others on campus who might agree.”

   33. Indeed, numerous Princeton students, faculty, and alumni, as well as people unconnected

      to Princeton, privately expressed to Plaintiff that they agreed with him but were too

      fearful for their own careers to say so publicly. One such individual wrote that “If I

      admitted now what I really thought on this and a number of other topics, I would be

      finished in academic life.” Another wrote to say that “As a junior tenure-track professor, I

      sympathize with your message, but I cannot afford the luxury to support it openly; hence

      why this email is regretfully unsigned.”

   34. The Wall Street Journal’s prediction that the “cancel culture” would succeed despite

      Plaintiff retaining his job at Princeton was unfortunately accurate. The graduate student

      Plaintiff was supposed to mentor was reassigned to another faculty member. The Director

      of Graduate Studies for Classics wrote individually to each graduate student in the

      department about the “pain” allegedly caused by Plaintiff’s article, which is the

      presumptive cause of the fact that only one graduate student enrolled in Plaintiff’s

      graduate seminar in Fall 2020. Ultimately, the effort to cancel Plaintiff spread beyond the

      university to ACLS.
     MER-L-000261-21 02/04/2021 12:24:18 PM Pg 8 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 10 of 19 PageID: 17




   35. On September 14, 2020, ACLS president Joy Connolly joined in the witch hunting of

      Plaintiff for opposing the extremist (and in some particulars unlawful) proposals of the

      Princeton faculty and for criticizing the BJL. Connolly wrote to Plaintiff informing him

      that because “[y]our article in Quillette this summer and follow-up statement took a

      strong personal stance on racism at Princeton, and it drew a great deal of attention on

      social media and elsewhere … I have decided to ask another scholar to serve as ACLS’s

      UAI representative.”

   36. Connolly wrote this even as she acknowledged that “we have made encouraging public

      engagement by leading scholars one of our priorities at ACLS.”

   37. Indeed, Connolly and others affiliated with ACLS have also publicly taken strong

      personal stances on racism, as evidenced by, among other things, a September 30, 2020

      panel Connolly hosted for ACLS entitled “A Discussion on Race & Racism.”

   38. It is clear, therefore, that ACLS’s termination of Plaintiff as a delegate was not based on

      the content of his speech – individuals affiliated with ACLS are permitted to take strong

      personal stances on racism – but rather the viewpoint he expressed. Viewpoint

      discrimination is rightly considered one of the most poisonous forms of censorship.

   39. Connolly’s September 14, 2020 letter also informed Plaintiff that because ACLS had not

      yet confirmed the participation of its second UAI delegate – a delay occasioned by

      COVID-19 – “our March invitation to you is not public knowledge and has not been

      announced to the UAI leadership or staff.” In other words, rather than acknowledge that it

      was terminating Plaintiff as a delegate over the viewpoints he had expressed, ACLS

      chose to pretend that he had never been appointed in the first place.
     MER-L-000261-21 02/04/2021 12:24:18 PM Pg 9 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 11 of 19 PageID: 18




   40. This came as a complete shock to Plaintiff, who had formally accepted ACLS’s February

      19 offer and negotiated a July 1 start date and who was, pursuant to the parties’

      agreement, a UAI delegate as of that date.

   41. Defendant’s actions have caused Plaintiff substantial damage, lessened his reputation,

      and reduced his potential for future advancement which has caused him to incur

      monetary damages.


                                        FIRST COUNT
                                      (Breach of Contract)

   42. Plaintiff incorporates the allegations contained in all preceding paragraphs as if set forth

      fully herein.

   43. ACLS, acting through its president, made an express offer to Plaintiff on February 19,

      2020.

   44. Plaintiff formally accepted ACLS’s offer on March 9, 2020.

   45. For his service, Plaintiff received consideration in the form of expanded professional

      opportunities, including but not limited to speaking and publishing opportunities as well

      as merit salary increases.

   46. ACLS breached its contract with Plaintiff on September 14, 2020, by informing him that

      it was appointing another delegate in his place.

   47. ACLS’s breach of contract has damaged Plaintiff. The termination of his delegate

      position – of which he had already informed his department chair and others – has caused

      Plaintiff significant professional humiliation and has lowered his stature in the eyes of his

      employer, costing him professional opportunities both within and outside of the

      university and affecting his future compensation at the university.
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 10 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 12 of 19 PageID: 19




                                    SECOND COUNT
             (Breach of the Implied Covenant of Good Faith and Fair Dealing)

   48. Plaintiff incorporates the allegations contained in all preceding paragraphs as if set forth

      fully herein.

   49. Given ACLS’s commitment to the dissemination of knowledge, and its employees’

      public expression of views on race and racism, Plaintiff had no reason to expect that his

      position as a delegate limited his ability to express his viewpoint on said issues.

   50. ACLS acted in bad faith by terminating Plaintiff as a delegate in response to his

      expression of opinion on a matter of public concern, when – in the words of ACLS’s own

      president – public engagement by leading scholars is a priority at ACLS.

   51. As a proximate result of Defendant’s actions, Plaintiff has been damaged -- Defendant’s

      actions have caused Plaintiff significant professional humiliation and has lowered his

      stature in the eyes of his employer, costing him professional opportunities both within

      and outside of the university and affecting his future compensation at the university.


                                        THIRD COUNT
                                     (Promissory Estoppel)

   52. Plaintiff incorporates the allegations contained in all preceding paragraphs as if set forth

      fully herein.

   53. Defendant made a clear and definite promise to Plaintiff when it offered him the position

      of ACLS’s delegate to the UAI.

   54. Defendant expected that Plaintiff would rely on its promise.

   55. Plaintiff reasonably relied on Defendant’s promise when he advised the chair of the

      Princeton Department of Classics that he was ACLS’s delegate to the UAI.

   56. Plaintiff incurred a detriment in reliance of the Defendant’s promise.
    MER-L-000261-21 02/04/2021 12:24:18 PM Pg 11 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 13 of 19 PageID: 20




   57. As a proximate result of Defendant’s actions, Plaintiff has been damaged – Defendant’s

      actions have caused Plaintiff significant professional humiliation and has lowered his

      stature in the eyes of his employer, costing him professional opportunities both within

      and outside of the university and affecting his future compensation at the university.




                                       FOURTH COUNT
                                      (Equitable Estoppel)

   58. Plaintiff incorporates the allegations contained in all preceding paragraphs as if set forth

      fully herein.

   59. Defendant represented to Plaintiff that he would serve in the position of ACLS’s delegate

      to the UAI.

   60. Defendant made this representation to Plaintiff with the expectation that it would induce

      action on the Plaintiff’s part. that Plaintiff would rely on its promise.

   61. Plaintiff relied on Defendant’s promise, to his own detriment.

   62. As a proximate result of Defendant’s actions, Plaintiff has been damaged – Defendant’s

      actions have caused Plaintiff significant professional humiliation and has lowered his

      stature in the eyes of his employer, costing him professional opportunities both within

      and outside of the university and affecting his future compensation at the university.

                                    PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff, hereby demands Judgment against the Defendant as follows:

          A. Specific Performance;

          B. Compensatory Damages;

          C. Consequential Damages;

          D. Interest and cost of suit; and
      MER-L-000261-21 02/04/2021 12:24:18 PM Pg 12 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 14 of 19 PageID: 21




             E. Such other, further and different relief as the Court may deem just, equitable and

                 proper under the circumstances.




                                                      By: __________________
                                                         Jonathan Roth, Esq.
                                                         GOLDSTEIN LAW PARTNERS
                                                         11 Church Road
                                                         Hatfield, PA
                                                         (610) 949-0444
                                                         Attorneys for Plaintiff
 Dated: February 3, 2021


                            DESIGNATION OF TRIAL COUNSEL

         In accordance with R. 4:25-4, Jonathan Roth, Esq. is hereby designated as trial counsel

 for the Plaintiff.

                                                      By: __________________
                                                         Jonathan Roth, Esq.
                                                         GOLDSTEIN LAW PARTNERS
                                                         11 Church Road
                                                         Hatfield, PA
                                                         (610) 949-0444
                                                         Attorneys for Plaintiff
 Dated: February 3, 2021
      MER-L-000261-21 02/04/2021 12:24:18 PM Pg 13 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 15 of 19 PageID: 22




                               RULE 4:5-1(b)(2) CERTIFICATION

        I, Jonathan Roth, Esq., certify pursuant to Rule 4:5-1 that, to the best of m

 knowledge, information, and belief, the matter in controversy is not the subject of any other

 action or arbitration proceeding. now or contemplated and that no other parties should be joined

 in this action pursuant to Rule 4:28.



                                                        By: __________________
                                                           Jonathan Roth, Esq.
                                                           GOLDSTEIN LAW PARTNERS
                                                           11 Church Road
                                                           Hatfield, PA
                                                           (610) 949-0444
                                                           Attorneys for Plaintiff
 Dated: February 3, 2021



                                          JURY DEMAND

 Plaintiffs hereby demand a trial by jury as to all issues so triable as a matter of right.

                                                        By: __________________
                                                           Jonathan Roth, Esq.
                                                           GOLDSTEIN LAW PARTNERS
                                                           11 Church Road
                                                           Hatfield, PA
                                                           (610) 949-0444
                                                           Attorneys for Plaintiff
 Dated: February 3, 2021
     MER-L-000261-21 02/04/2021 12:24:18 PM Pg 14 of 14 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 16 of 19 PageID: 23




                             RULE 4:5-1(b)(3) CERTIFICATION

        I, Jonathan Roth certify that confidential personal identifiers have been redacted from

 documents now submitted to the court, and will be redacted from all documents submitted in the

 future in accordance with Rule 1:38-7(b).



                                                     By: __________________
                                                        Jonathan Roth, Esq.
                                                        GOLDSTEIN LAW PARTNERS
                                                        11 Church Road
                                                        Hatfield, PA
                                                        (610) 949-0444
                                                        Attorneys for Plaintiff
 Dated: February 3, 2021
         MER-L-000261-21 02/04/2021 12:24:18 PM Pg 1 of 1 Trans ID: LCV2021268193
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 17 of 19 PageID: 24




                        Civil Case Information Statement
Case Details: MERCER | Civil Part Docket# L-000261-21

Case Caption: KATZ JOSHUA VS AMERICAN COUNCIL                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
OF LEARNED S                                                     Document Type: Complaint with Jury Demand
Case Initiation Date: 02/04/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: JONATHAN STUART ROTH                              Is this a professional malpractice case? NO
Firm Name: GOLDSTEIN LAW PARTNERS, LLC                           Related cases pending: NO
Address: 11 CHURCH RD                                            If yes, list docket numbers:
HATFIELD PA 19440                                                Do you anticipate adding any parties (arising out of same
Phone: 6109490444                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Katz, Joshua
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Joshua Katz? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

02/04/2021                                                                                /s/ JONATHAN STUART ROTH
Dated                                                                                                        Signed
            MER L 000261-21 02/05/2021 4:18:53 AM Pg 1 of 1 Trans ID: LCV2021274179
      Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 18 of 19 PageID: 25
MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P O BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   FEBRUARY 04, 2021
                              RE:     KATZ JOSHUA VS AMERICAN COUNCIL OF     LEARNED S
                              DOCKET: MER L -000261 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON DOUGLAS H. HURD

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       050
AT:   (609) 571-4200 EXT 74432.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JONATHAN S. ROTH
                                             GOLDSTEIN LAW PARTNERS, LLC
                                             11 CHURCH RD
                                             HATFIELD         PA 19440

ECOURTS
       MER-L-000261-21 02/11/2021 11:13:15 AM Pg 1 of 1 Trans ID: LCV2021332102
Case 3:21-cv-04306-AET-TJB Document 1-1 Filed 03/05/21 Page 19 of 19 PageID: 26




 GOLDSTEIN LAW PARTNERS
 Jonathan Roth, Esq.
 Attorney ID: 028012006
 11 Church Road
 Hatfield, PA
 (610) 949-0444
 jroth@goldsteinlp.com
 Attorneys for Plaintiff


 JOSHUA KATZ                                    :    SUPERIOR COURT OF NEW JERSEY
                                                :    MERCER COUNTY
                                                :
                        Plaintiff,              :
                                                :    DOCKET NO.: MER-L-000261-21
                        v.                      :
                                                :
 AMERICAN COUNCIL OF LEARNED                    :
 SOCIETIES                                      :    CERTIFICATE OF SERVICE
                                                :
                                                :
                                                :
                        Defendant.              :
                                                :

 Jonathan Roth, of full age, certifies as follows:

    1. On February 9, 2021, I sent, via certified mail, return receipt requested, Plaintiff’s
       complaint, summons, and a transmittal letter to the Defendant at the following address:


                       AMERICAN COUNCIL OF LEARNED SOCIETIES
                                   633 Third Avenue
                                        8TH Floor
                             New York, New York 10017-6706

         I hereby certify that the foregoing statements made by me are true. I am aware that if any
 of the foregoing statements made by me are willfully false, I am subject to punishment.


 Dated: February 11, 2021                            ___________________________
                                                     Jonathan Roth
